Citation Nr: 0020931	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, 
right ear.

2.  Entitlement to an increased rating for of hypertensive 
heart disease, currently rated 60 percent disabling.

3.  Entitlement to a rating higher than 30 percent for 
hypertensive heart disease, effective prior to April 19, 
1999.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of trauma 
to the right tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had approximately 20 years of active duty 
service between 1951 and 1973.  He retired in October 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board ) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Right ear hearing loss is currently manifested by an 
average pure tone threshold of 50 decibels.  Discrimination 
ability is no less than 72  percent correct in the right ear.

2.  Chronic renal insufficiency was demonstrated by private 
medical statement dated August 14, 1995, and received by VA 
on August 22, 1995, which was the date of the veteran's claim 
for an increased rating for hypertensive heart disease.

3.  The appellant's hypertensive heart disease is primarily 
manifested by chronic renal insufficiency, BUN no more than 
32.2 mg%, and creatinine no more than 2.2 mg%.

4.  Service connection for residuals of right leg injury was 
denied by the RO in an October 1980 rating decision.  The 
appellant did not appeal that decision.

5.  Evidence received since the October 1980 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  Trauma to the right tibia or its residuals were not 
manifested in service; the residual of trauma to the right 
tibia was not shown until several years after separation from 
service and is not related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 6100 (1999).

2.  The criteria for a 60 percent rating for hypertensive 
heart disease have been met effective from August 14, 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.400, 
Part IV, Diagnostic Codes 7007, 7101, 7502 (1997 & 1999).

3.  The October 1980 rating decision which denied service 
connection for residuals of right leg injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

4.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for the residuals 
of trauma to the right tibia, and the claim is re-opened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (1999).

5.  The residuals of trauma to the right tibia were not 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims for 
increased ratings are well-grounded.  That is, his assertion 
that his disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Hearing loss

According to an August 1997 audiological examination report, 
the appellant's right ear hearing loss is currently 
manifested by an average pure tone threshold of 50 decibels.  
Discrimination ability is recorded at both 86 percent correct 
and 72 percent correct in the right ear.    

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110 (West 
1991).  However, here, the changes made were not substantive 
in regard to the facts in this case, and thus neither is more 
favorable to the appellant's claim.

As mentioned above, there is a discrepancy as to the 
appellant's speech recognition score.  The August 1997 VA 
audiological evaluation results revealed a numeric score of 
either II (if speech recognition is 86 percent) or V (if 
speech recognition is 72 percent).   Regardless of which is 
the accurate score, however, both numeric scores entitle him 
to a noncompensable evaluation under DC 6100.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation.  As the preponderance of the evidence 
is against the claim, there is no doubt to be resolved, and 
the claim should be denied.  

II.  Hypertensive heart disease

The Board notes that the appellant's heart disease was rated 
30 percent disabling from January 1978.  He filed a claim for 
an increased rating on August 22, 1995.  The RO awarded an 
increased rating of 60 percent effective from April 19, 1999.  
Thus, the issues before us concern entitlement to an 
increased rating beyond 60 percent, as well as entitlement to 
a rating higher than 30 percent prior to April 19, 1999.

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase occurred, if application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o) (1999).

The severity of the appellant's heart disease can be 
ascertained, for VA rating purposes, by application of the 
criteria set forth under DC 7007, 7101, and 7502.    The 
criteria for evaluating cardiovascular disorders changed in 
January 1998.  As previously mentioned, the claim was filed 
in 1995.  Prior to the effective date of the new regulations, 
the appellant's claim may only be evaluated according to the 
older version of the rating code.  VAOGCPREC 3-2000 (April 
10, 2000).  However, pursuant to the holding in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) and the statutory provision 
of 38 U.S.C.A. § 5110(g) (West 1991), the appellant's claim 
must be considered under both the old and the new criteria, 
with the most favorable version applied, from and after the 
effective date of amendment.  Id.  The new regulations were 
considered and applied by the RO, and the Board will do 
likewise. 

Under the pre-1998 criteria under DC 7007, a 100 percent 
evaluation was provided for hypertensive heart disease with 
definite signs of congestive failure, more than sedentary 
employment precluded. 38 C.F.R. Part IV, § 4.104, DC 7007 
(1997).  A 60 percent evaluation was provided for 
hypertensive heart disease with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor is 
precluded.  Id.  A 30 percent evaluation was provided for 
hypertensive heart disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  Id.

Under the old criteria under DC 7101, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure which is predominantly 100 or more 
warrants a 10 percent evaluation.  DC 7101 (1997).  When the 
diastolic pressure is predominantly 110 or more with definite 
symptoms, a 20 percent evaluation is warranted.  Id.  For 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, a 40 percent evaluation is warranted.  Id.  
If pressure is predominantly 130 or more and there are severe 
symptoms, a 60 percent evaluation is warranted.  Id.  For the 
40 percent and 60 percent evaluations, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  Id. at Note 1.  

Under the post-1998 criteria under DC 7007 when there is 
chronic congestive heart failure, or when workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned.   DC 7007 (1999).  When there is more 
than one episode of congestive heart failure in the past 
year, or workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a 60 percent 
evaluation is assigned.  Id.  When a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
assigned.  Id.  When a workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or, continuous medication is required, 
a 10 percent evaluation is assigned.  Id.  

Under the new criteria under DC 7101, when hypertensive 
vascular disease is manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure of 160 or 
more, or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control, a 10 percent evaluation is 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7101 (1999).  If 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more, a 20 percent 
evaluation is assigned.  Id.  For diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  Id. For diastolic pressure predominantly 130 or 
more, a 60 percent evaluation is assigned.  Id.

Under DC 7502, chronic nephritis is to be rated as renal 
dysfunction. Under the rating criteria for renal dysfunction, 
a noncompensable rating is assigned for albumin and casts 
with history of acute nephritis; or hypertension 
noncompensable under Diagnostic Code 7101. 38 C.F.R. § 4.115a 
(1999).  A 30 percent rating is assigned for albumin constant 
or recurring with hyaline and granular casts or red blood 
cells; or transient or slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101.  Id. A 60 
percent evaluation is warranted for constant albuminuria with 
some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under the 
Diagnostic Code 7101.  Id.  An 80 percent evaluation requires 
persistent edema and albuminuria with a BUN 40 to 80 mg%; or 
creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Id.  Finally, a 100 percent 
evaluation is assigned for renal dysfunction requiring 
regular dialysis or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or a BUN of more than 80 mg%; or creatinine more than 8 mg%; 
or markedly decreased function of the kidney or other organ 
systems, especially cardiovascular.  Id.

Separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationships of cardiovascular disabilities.  
If, however, absence of a kidney is the sole renal 
disability, even if removal was required because of 
nephritis, the absent kidney and any hypertension or heart 
disease will be separately rated.  Also, in the event that 
chronic renal disease has progressed to the point where 
regular dialysis is required, any coexisting hypertension or 
heart disease will be separately rated.  38 C.F.R. § 4.115 
(1999).

The Board finds that under DC 7502, the criteria for a 60 
percent rating are met since the date of the appellant's 
claim.  While a separate rating may not be assigned for 
chronic nephritis and heart disease in this case (he does not 
require dialysis and complete removal of a kidney has not 
occurred), a rating under DC 7502 may be assigned (as opposed 
to DC 7007/7101) if this would entitle the appellant to a 
higher disability rating.  The Board notes that the 
appellant's physician provided a letter, dated August 14, 
1995, which indicates that he had developed hypertensive 
retinopathy and renal insufficiency as a result of his 
service connected (heart) condition.  A VA examination 
report, dated in May 1996, also indicates that he had a mild 
degree of renal insufficiency, documented by serum creatinine 
of 2.2 mg % and Bun of 26.0 mg %.  The examiner found that 
the long-standing hypertension was the most important factor 
in the appellant's renal failure, although, cancer of the 
kidneys and prostate were aggravating factors.  A report of a 
VA examination, dated in March 1997, again indicates renal 
insufficiency; his serum creatinine was 1.9 and BUN was 32.2.  
A June 1998 private medical (urological) report showed 
Albumin +3.  The impression included hypertension, 
proteinuria and azotemia.  In April 1999, his Bun was 29, 
Creatinine was 1.8, and urine analysis showed 100 mg of 
protein.  The assessment included chronic renal insufficiency 
and proteinuria.  Given the medical statement showing chronic 
renal insufficiency, dated August 14, 1995, and received with 
the veteran's claim on August 22, 1995, the Board finds that 
a 60 percent rating may be awarded from August 14, 1995, for 
definite decrease in kidney function under the rating 
criteria for renal dysfunction.  See Drosky v. Brown, 10 
Vet.App. 251 (1997). 

The Board does not find that the appellant has met the 
requirements for a higher rating under DC 7502.  The BUN and 
creatinine, reported above, are not within the range required 
under DC 7502.  The Board also does not find generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  As for anorexia and weight 
loss, the record indicates that in November 1995, he was 
noted to weigh 220 pounds (he is 69 inches tall).  In August 
1997, he was 230 pounds and build and state of nutrition were 
good.  In August 1997, he was 235 pounds.  In May 1997, he 
was well-developed and well-nourished.  In June 1998, his 
weight was 226 pounds.  In April 1999, he was 223 pounds and 
found to be obese.  And, in September 1999, he was 225 pounds 
and described as overweight.  Thus, the record indicates that 
his weight has essentially fluctuated between 220 and 230 
pounds, but that his state of nutrition has been good and 
clearly, given his height, it cannot be said that he suffers 
from weight loss or anorexia; in fact, he has been described 
as obese.  The Board does not find that the fluctuation in 
his weight and the loss of a few pounds in this case is the 
weight loss  contemplated by the rating code (e.g. leading to 
generalized poor health), especially since he is found to be 
obese.  

With regards to lethargy, weakness, or limitation of 
exertion, the Board notes that in May 1997, the appellant 
reported feeling weak and tired; however, the examiner noted 
that this was associated with his genitourinary malignancies.  
There was no significant limitation or limiting factor for 
minor labor from a cardiovascular standpoint.  In April 1999, 
he was noted to have chest pain, dyspnea, and dizziness at 
moderate efforts.  The examiner noted that the appellant had 
very limited physical activity after his kidney surgery (due 
to cancer) because of pain.  Thus, it appears that there was 
some limitation of exertion from a cardiovascular standpoint; 
however, this does not in itself show generalized poor 
health.  The record shows that much of his limitation of 
activity and poor health is due to the genitourinary cancers 
and the residuals of surgery for the cancers.  The Board 
finds that a complete review of the medical evidence of 
record fails to show generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, due to the appellant's cardiovascular disease, to 
include the associated renal insufficiency.  Thus, a rating 
higher than 60 percent is not warranted under DC 7502.  

In order to receive a rating higher than 60 percent under the 
old rating criteria for cardiovascular disease, there must be 
definite signs of congestive failure, and more than sedentary 
employment is precluded.  DC 7007 (1997).  A review of the 
medical records shows that in November 1995, there was no 
evidence of congestive heart failure.  In May 1997, there was 
no significant evidence of coronary ischemia or myocardial 
insufficiency or significant limiting factors for minor labor 
from a cardiovascular standpoint.  Likewise, examination in 
April 1999 was negative for ischemia.  Thus, the Board 
concludes that the record does not show that the appellant 
has definite signs of congestive failure and the criteria for 
a rating above 60 percent are not met under the old 
cardiovascular rating criteria.  

III.  Right tibia
	A.  New and Material Evidence

The record indicates that the appellant's claim for service 
connection for residuals of right leg trauma was denied by 
means of an October 1980 rating decision.  He was notified of 
that decision in January 1981 and did not appeal the 
decision.  Therefore, that decision is final.  In order to 
re-open the claim, he must present new and material evidence.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 (1999).
 
Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

In the case at hand, the Board finds that new and material 
evidence has been submitted and that the claim must be re-
opened.  In particular, the Board notes that there is a 
letter from a senator from the U.S. Virgin Islands, dated in 
March 1998, which indicates that the senator served in the 
Air Force from 1965 to 1969, that he was in South Vietnam 
from 1967 to 1968, that during his stay in Vietnam, he met 
the appellant, and that he recalled speaking to the appellant 
about injuries he (appellant) reportedly received as a result 
of flying objects.  The senator reported that as a result of 
the air assault at Tan Son Nuet, he had to accompany the 
appellant to the medical facility on base; however, he was 
not clear as to the nature of the injuries or the treatment 
that the appellant received.  

The appellant also submitted a statement, dated in April 
1998, in which he explained that the treatment records which 
note that he had leg problems since 1969 are inaccurate and 
that his leg problems began in 1968.  He stated that he "was 
shelled with mortar and 122 mm rockets," and that he was 
injured from flying objects on his right foot above the 
ankle.  The senator reportedly helped him to the dispensary.  
He was not able to go the hospital for treatment because of 
the Tet Offensive.  The Board finds that these documents are 
new in that they were not previously before VA and the 
information contained therein was not known to VA.  In 
addition, the documents contribute to a more complete picture 
of the circumstances surrounding the origin of the 
appellant's injury and are therefore material.  Accordingly, 
the claim is reopened.    

	B.  Service Connection

The evidence of record includes the appellant's service 
medical records, which indicate no complaints of, treatment 
for, or diagnosis of a right leg (tibia) injury or disease.  
His retirement examination report, dated in March 1973, 
indicates that the lower extremities (other than the feet, 
which had corns) were normal.  A post-service VA examination 
report, dated in January 1974, indicates no complaints or 
abnormal findings for the musculoskeletal system.  In fact, 
post-service medical records do not show treatment for a 
right tibia condition until 1979.  

VA medical records dated in May 1979 indicate that the 
appellant reported having pain and swelling in the right leg 
since 1969, when he received trauma to the right leg during 
military exercise (he hit his leg with a log).  Another VA 
treatment report, also dated in May 1979, indicates that he 
again reported a history of minor trauma to the right leg 10 
years earlier.  A June 1979 treatment record indicates that 
he had a history of trauma to the right leg 4 months ago and 
had had progressive pain, swelling, and hard mass sensation.  
X-rays showed sclerotic bone lesion.  A July 1979 tissue 
examination (from a bone biopsy) also noted a history of 
trauma to the right leg four months earlier. 

A private medical report, dated in March 1980, indicates that 
the appellant reported that in 1970, he injured his right 
leg.  He reportedly was in Vietnam and was hit with a log and 
was found unconscious.  He went to the dispensary and the 
doctor suggested transfer to the hospital; however the 
appellant did not go because he would have had to travel 
through the heart of the fighting area.  In 1979, he began 
having cramps in the leg.  Between 1970 and 1979, he had 
swelling, but was able to walk.  The impression included 
sclerotic lesion of the right tibia.   
       
Private medical records indicate that in 1990, he was seen 
for his right leg condition, among others, and was diagnosed 
with possible osteoid osteoma or hemangioma of the right 
tibial shaft.  Bone scans conducted in 1997 and 1998 indicate 
that the appellant had increased uptake in the middle third 
of the right tibia; this was consistent with his history of 
having trauma to the region.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order for a claim to be well-grounded, there must be: (1) 
medical evidence of a disability; (2) lay or medical evidence 
of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) provide 
that in the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization during a period of war, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

The Board finds that the claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
the appellant has presented a claim that is plausible.  He 
has reported trauma to his right leg in service (which must 
be accepted as true for well-grounded purposes), provided 
medical evidence of a current right tibia disability, and 
report of a recent bone scan which indicates that his right 
tibia condition was consistent with his reported history of 
trauma.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The Board finds, however, that the preponderance of the 
evidence is against the claim for service connection.  The 
appellant's service records do not indicate that he was 
engaged in combat while in Vietnam.  The Board notes that he 
has alleged that his right tibia injury occurred as a result 
of being under mortar or rocket fire in Vietnam.  He has also 
submitted a buddy statement indicating that he was 
accompanied to the dispensary as a result of an air assault; 
although, the particular injury could not be identified.  The 
VA General Counsel has held that based on the plain language 
of the section 1154 (b), "engaged in combat with the enemy" 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOGCPREC 
12-99 (October 18, 1999).  This is not the situation in the 
case at hand.  He has neither alleged participation in actual 
fighting with the enemy, nor do the service records provide 
any indication that he was engaged in combat (no combat 
citations, his military specialty was "radio comm tech," 
etc.).  Therefore, the Board concludes that the provisions of 
38 U.S.C.A. § 1154 (b) are not applicable.  

As mentioned above, the service medical records show no 
evidence of any injury or disease of the right tibia.  He was 
examined shortly after separation from service; however, he 
reported no musculoskeletal problems and musculoskeletal 
examination was normal.  He first reported his alleged 
inservice injury in 1979.  Records dated in 1979 and 1980 are 
inconsistent as to when he sustained his injury.  Numerous 
documents indicate that he had an injury in 1969.  Some 
documents indicate that he had an injury 4 months earlier.  
Other documents note an injury in 1970.  The evidence is also 
inconsistent as to the manner in which his alleged inservice 
injury occurred.  Records dated in 1979 and 1980 indicate 
that he injured his leg in service during military exercises, 
after hitting a log.  Current records indicate that he 
asserts that he injured his leg in 1968 (not 1969 or 1970), 
and that the injury was the result of air assault.  Given 
these inconsistencies as to the date and manner of injury to 
the right tibia, and given that this condition was not shown 
until several years after separation from service, and 
indeed, it was neither reported nor found during prior 
examinations, the Board must find that the preponderance of 
the evidence is against the claim.  The Board notes the buddy 
statement from the senator; however, this statement does not 
support the appellant's allegations as it does not describe 
the type of injury that was sustained in service.  Further, 
while the recent bone scan noted that the veteran's right 
tibia condition was consistent with his history of trauma, it 
is unclear as to what history it refers.  And, again, that 
history is very inconsistent and cannot be found credible.  
Accordingly, the Board concludes that the claim should be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Entitlement to a compensable rating for hearing loss, right 
ear, is denied.

Entitlement to a 60 percent rating for hypertensive heart 
disease is granted effective from August 14, 1995, subject to 
the criteria which govern the payment of monetary awards.  

Entitlement to service connection for residuals of trauma to 
the right tibia is denied.  


REMAND

With regards to the new cardiovascular rating criteria, in 
order to receive a rating higher than 60 percent, there must 
be one of the following: (1) congestive heart failure; (2) 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or (3) left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  In the case at hand, in April 1999, a VA examiner 
found that the appellant's estimated METs level was 0-3.  
However, this finding is completely inconsistent with the 
pharmacological study on which this estimation was based.  
There was no evidence of chest pain or objective findings of 
ischemia.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the appellant 
for another VA examination in order to 
determine whether the criteria for a 100 
percent rating are met under the new 
rating code.  The examiner is to 
specifically address each of the 
necessary criteria and explain the basis 
for his/her findings, to include the 
basis for arriving at the estimated METs 
level..

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, the RO should 
adjudicate the claim for an increased 
rating and determine whether a rating 
higher than 60 percent is warranted 
effective from the date of the new rating 
criteria.

If the benefit sought on appeal is not granted to the 
appellant's complete satisfaction, following the appropriate 
appellate procedures, the claim should be returned to the 
Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

